Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Benoit on 5/4/21.

The application has been amended as follows: 

IN THE CLAIMS:

Claims 9-16 are cancelled.

Claims 9-16 are cancelled so that claims 1-8 can issue.

Allowable Subject Matter
Claims 1-8 are therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a fluid flow measuring and control device as claimed, comprising a main flow channeling system, a bypass channeling system, a flow meter in the bypass channeling system, a valve for stopping fluid flow in the main flow channeling system, hence blocking fluid flow in the fluid flow measuring device and in the plumbing, and first and second pressure sensors as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, John Fristoe can be reached at 571-272-4926 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/5/21